Barbour, C. J. (dissenting).
Although the complaint in this action may be liable to many serious objections, the only question which the court can properly consider upon this appeal is, whether the first cause of action is improperly joined in the same suit with the-fifth cause of action.
The respondent claims that the first cause of action Is for breaches of covenants in a lease, while the fifth is *151for injuries to personal property. Of course the onus of proving by the language of the pleading itself that his objection is well founded, is upon the party demurring. The plaintiff is entitled to all reasonable intendments in his favor.
As a first cause of action the complaint charges that the defendant let certain premises to the plaintiff, and undertook that the latter should quietly occupy and enjoy the same, but (inter alia) that the defendant “ did shut, lock, bar, and chain the entrance to said “house, and did keep such entrance so locked and “barred,” thereby depriving the plaintiff of the use of his premises,
The complaint charges for a fifth cause of action that the defendant, during the absence of the plaintiff from his apartments, obtained an entrance thereto by means of false keys, and removed the plaintiff’s goods therefrom.
The facts as set forth in each of the. counts are sufficient, if properly stated, to constitute an action for a breach of the defendant’s covenant for quiet enjoyment; and it follows that the two causes of action are not improperly joined. The judgment should therefore be affirmed, with costs; but leave should be given to the defendant, to apply at Special Term for permission to withdraw his demurrer and interpose an answer upon the usual terms.